Ford, Judge:
The appeal for reappraisement listed above has been submitted for decision upon the following stipulation for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between counsel far the parties hereto, that the merchandise consisting of hand lanterns and plastic clothes line kits was appraised on the basis of export value, as that value is defined in Section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956.
IT IS FURTHER STIPULATED AND AGREED that the export value as defined supra, is the invoice unit value, net, packed, less $210.55 prorated between the hand lanterns and plastic clothes line kits.
IT IS FURTHER STIPULATED AND AGREED that the Appeal to Reap-praisement enumerated above may be submitted on the foregoing stipulation.
*550Accepting this stipulation as a statement of facts, I find and bold the export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (Public Law 927,84th Congress), T.D. 54165, to be the proper basis for the determination of the value of the merchandise here involved and that such export values are the invoice unit values, net, packed, less a 5 per centum buying commission in the amount of 5 per ¡centum of U.S.$4,056 or $202.80 for the hand lanterns and 5 per centum of U.S.$155 for the clothesline kits or $7.75, equaling the sum of U.S.$210.55.
Judgment will be rendered accordingly.